DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Amendment to application No. 16/578882 filed on 11/19/2020.
3.	Claims 1-12 and 14-15 have been amended.
Claims 16-19 have been added, and are pending.
Claims 1-19 now remain pending.
Claims 1, 14 and 15 are independent claims.
Response to Arguments
4.	Applicant’s arguments with respect to newly amended independent claims 1, 14 and 15, and claims 2-13 and 16-19 on pages 8-13 of the response have been fully considered but they are not persuasive are moot in view of the new ground(s) of rejection - see Izumi (Art newly made of record), Diedrich (Art of record), Kiyama (Art newly made of record), Tuukkanen (Art of record) , Ogawa (Art newly made of record), Takahashi (Art of record) and Fuginga (Art newly made of record) as applied below, as they further teach such use. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izumi, US 2019/0129710. 
   In regards to claim 1, Izumi teaches:
An information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to acquire a drive state of a moving object that is provided with electronic devices; and control, based on the drive state of the moving object, program rewriting onto a target electronic device included in the electronic devices, wherein the drive state indicates whether the moving object is traveling or stopped (p. 1, [0010], see a control apparatus according to one aspect of the present disclosure is an apparatus for controlling update of a control program of an on-vehicle control device configured to control a target device installed on a vehicle, and the control apparatus includes: an acquisition unit configured to acquire a use pattern of the control function of the on-vehicle control device during traveling of the vehicle; and a control unit configured to determine, based on the acquired use pattern, whether or not the control program regarding the on-vehicle control device is updatable).

   In regards to claim 2, Izumi teaches: 
the processor performs the control of the program rewriting onto the target electronic device based on, in addition to the drive state of the moving object, information representing whether the moving object is normally drivable during the program rewriting onto the target electronic device (p. 2, [0033], see thus, also for a vehicle that is automatically traveling, whether or not a control program of an on-vehicle control device thereof is updatable can be determined based on a use pattern), (p. 5, 

   In regards to claim 3, Izumi teaches:
when the drive state represents that the moving object is in drive and the information represents that the moving object is normally drivable during the program rewriting onto the target electric device, the processor controls the target electronic device to perform the program rewriting (p. 2, [0033], see thus, also for a vehicle that is automatically traveling, whether or not a control program of an on-vehicle control device thereof is updatable can be determined based on a use pattern) and (p. 7, [0143], see in this case, when the user ID included in the download completion notification from the 

   In regards to claim 4, Izumi teaches:
when the drive state represents that the moving object is in drive and the information represents that the moving object is normally drivable during the program rewriting onto the target electric device, the processor controls the target electronic device to perform a restart after the program rewriting onto the target electronic device is completed (p. 7, [0143], see in this case, when the user ID included in the download completion notification from the gateway 10 is "user 2" and it is expected that the vehicle 1 is traveling on the predetermined road section, based on the present time, the present position, the OD information, etc., the CPU 51 of the management server 5 determines that the use possibility of the target ECU 30B is low (Yes in step ST13), and transmits an update execution request regarding the target ECU 30B (step ST14)), (p. 4, [0077], see the reprogramming mode is a control mode in which the CPU 31 updates the control program used for controlling the target device) and (p. 4, [0079], see when the CPU 31, in the repro mode, writes the new version of the control program into the storage unit 33, the start-up unit 35 temporarily restarts (resets) the ECU 30, and executes a verifying process on the storage area where the new version of the control program has been written).

   In regards to claim 7, Izumi teaches:
when the drive state represents that the moving object is in drive and the information represents that the moving object is not normally drivable during the program rewriting onto the target electric device, the processor controls the target electronic device to perform the program rewriting, and wait to perform a restart until the program rewriting onto the target electronic device is completed and the drive state represents that the moving object is in drive stoppage (p. 6, [0138], see in this case, when the user ID notified from the gateway 10 is “user 1” and the present time is in the time period other than the above daytime hours, the CPU 51 of the management server 5 determines that the use possibility of the target ECU 30A is high (No in step ST13), and transmits an update stand-by request regarding the target ECU 30A (step ST15)).

   In regards to claim 9, Izumi teaches:
when the drive state represents that the moving object is in drive stoppage and the information represents that the moving object is not normally drivable during the program rewriting onto the target electric device, the processor controls the target electronic device to perform the program rewriting, and perform a restart when the program rewriting onto the target electronic device is completed (p. 7, [0143], see in this case, when the user ID included in the download completion notification from the gateway 10 is "user 2" and it is expected that the vehicle 1 is traveling on the predetermined road section, based on the present time, the present position, the OD information, etc., the CPU 51 of the management server 5 determines that the use 

   In regards to claim 14, Izumi teaches:
A computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a computer to carry out: acquiring a drive state of a moving object  that is provided with electronic devices; and controlling, based on the drive state of the moving object , program rewriting onto a target electronic device included in the electronic devices, wherein the drive state indicates whether the moving object is traveling or stopped (p. 1, [0010], see a control apparatus according to one aspect of the present disclosure is an apparatus for controlling update of a control program of an on-vehicle control device configured to control a target device installed on a vehicle, and the control apparatus includes: an acquisition unit configured to acquire a use pattern of the control function of the on-vehicle control device during traveling of the vehicle; and a control unit configured to determine, based on the acquired use pattern, whether or not the control program regarding the on-vehicle control device is updatable).

   In regards to claim 15, Izumi teaches:


   In regards to claim 16, Izumi teaches:
the program rewriting includes installation of a new program that is at least partially modified (p. 1, [0020], see program update is executed while the vehicle is traveling on this traveling route) and (p. 4, [0079-0080], see when the CPU 31, in the repro mode, writes the new version of the control program into the storage unit 33, the start-up unit 35 temporarily restarts (resets) the ECU 30, and executes a verifying process on the storage area where the new version of the control program has been written. After .
Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Fuginga, U.S. Patent No. 8,209,084.  
In regards to claims 1, 2 and 3 the rejections above are incorporated accordingly.
   In regards to claim 5, Izumi doesn’t explicitly teach:
when the drive state represents that the moving object is in drive and the information represents that the moving object is normally drivable during the program rewriting onto the target electric device, the processor controls a non-target electronic device in the electronic devices, which is in a limited state where a functional limitation is applied, to be placed in a released state of being released from the functional limitation.
However, Fuginga teaches such use: (column 7, lines 19-34, see when the received data is an instruction to bring the engine 35 into a start enabled state or a start disabled state (S540: YES), the engine 35 of the vehicle 30 is brought into a start enabled state or a start disabled state (S590: prohibiting means or unit, releasing means or unit).  To 
Izumi and Fuginga are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Fuginga before him or her, to modify the system of Izumi to include the teachings of Fuginga, as a program management system, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, because that would provide Izumi with the ability to release device in a suspended state, as suggested by Fuginga (column 7, lines 19-34, column 12, lines 45-48).      

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Diedrich et al., U.S. Patent No. 9,720,680 (hereinafter Diedrich).
In regards to claims 1 and 2, the rejections above are incorporated accordingly.
   In regards to claim 13, Izumi doesn’t explicitly teach:
the processor is configured to control a power supply to start supplying power to the target electronic device before the program rewriting is performed, when power is not supplied to the target electronic device.
However, Diedrich teaches such use: (column 10, lines 16-23, see the process 400 may include a step 402 to activate a computer system 104 setup command for a wireless network connection via a user interface.  The embodiments permit a selection and use 
Izumi and Diedrich are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Diedrich before him or her, to modify the system of Izumi to include the teachings of Diedrich, as a system to wirelessly update a vehicle system, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, because that would provide Izumi with the ability to activate a system, as suggested by Diedrich (column 10, lines 16-23, column 18, lines 28-32).      

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Ogawa et al., U.S. 2021/0011711 (hereinafter Ogawa).
In regards to claims 1 and 2, the rejections above are incorporated accordingly.
   In regards to claim 8, Izumi doesn’t explicitly teach:
when the drive state represents that the moving object is in drive stoppage and the information represents that the moving object is not normally drivable during the program rewriting onto the target electric device, the processor controls a non-target electronic device in the electronic devices to be placed in a limited state where a functional limitation is applied during the program rewriting onto the target electric device.

Izumi and Ogawa are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Ogawa before him or her, to modify the system of Izumi to include the teachings of Ogawa, as a control device software rollback, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, because that would provide Izumi with the ability to inhibit vehicle during an update process, as suggested by Ogawa (p. 7, [0138], p. 9, [0157]).      

11.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Takahashi et al., U.S. Patent No. 9,524,160 (hereinafter Takahashi)
 In regards to claims 1 and 2, the rejections above are incorporated accordingly
   In regards to claim 10, Izumi doesn’t explicitly teach:
when the drive state represents that the moving object is in drive stoppage and the information represents that the moving object is normally drivable during the 
However, Takahashi teaches such use: (Fig. 3, Update Condition During Stop, Update Condition During Travel, (), Vehicle Speed = Low, 7b, ECU37, ECU38) and (column 10, lines 22-36, see suppose that the target ECU equals the ECU (any of the body-related ECUs 37 through 42) belonging to the body-related network 7b or the ECU (any of the information-related ECUs 43 and 44, namely, non-travel-related ECUs 37 through 44) belonging to the information-related network 7c.  In this case, the MCU 25 determines that the current vehicle load state equals the lightly loaded state if the update condition during stop corresponding to the target ECU is satisfied when the vehicle 20 stops or if the above-mentioned update condition during travel corresponding to the target ECU is satisfied when the vehicle 20 is traveling.  Suppose that the target ECU equals any of the non-travel-related ECUs 37 through 44 and the target program equals the ECU program corresponding to the above-mentioned exception condition). 
Izumi and Takahashi are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Takahashi before him or her, to modify the system of Izumi to include the teachings of Takahashi, as an in-vehicle update apparatus, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, because that would provide Izumi with the ability to rewrite software, as suggested by Takahashi (column 10, lines 22-36, column 14, lines 59-67).      

	In regards to claim 11, Izumi teaches:
when the drive state represents that the moving object is in drive stoppage and the information represents that the moving object is normally drivable during the program rewriting onto the target electric device, the processor controls the target electronic device to perform the program rewriting, and perform a restart when the program rewriting onto the target electronic device is completed (p. 7, [0143], see in this case, when the user ID included in the download completion notification from the gateway 10 is "user 2" and it is expected that the vehicle 1 is traveling on the predetermined road section, based on the present time, the present position, the OD information, etc., the CPU 51 of the management server 5 determines that the use possibility of the target ECU 30B is low (Yes in step ST13), and transmits an update execution request regarding the target ECU 30B (step ST14)) and (p. 4, [0079], see when the CPU 31, in the repro mode, writes the new version of the control program into the storage unit 33, the start-up unit 35 temporarily restarts (resets) the ECU 30, and executes a verifying process on the storage area where the new version of the control program has been written).

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Takahashi in view of Ogawa.
In regards to claims 1, 2 and 10, the rejections above are incorporated accordingly.
   In regards to claim 12
when the drive state represents that the moving object is in drive stoppage and the information represents that the moving object is normally drivable during the program rewriting onto the target electric device, the processor controls a non-target electronic device in the electronic devices to be placed in a limited state where a functional limitation is applied during the program rewriting onto the target electric device.
However, Ogawa teaches such use: (p. 7, [0138], see in the first embodiment, the update control process is performed to inhibit traveling of the vehicle 1 during execution of the update process in the target ECU 30. The plurality of ECUs 30 mounted in the vehicle 1 may include an ECU for which driving of the vehicle 1 is permitted even when the control program thereof is being updated.  Examples of the ECU include an ECU for controlling an audio, and an ECU for controlling an air conditioner).
Izumi, Takahashi and Ogawa are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi, Takahashi and Ogawa before him or her, to modify the system of Izumi  and Takahashi, in particular Izumi to include the teachings of Ogawa, as a control device software rollback, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, because that would provide Izumi with the ability to inhibit vehicle during an update process, as suggested by Ogawa (p. 7, [0138], p. 9, [0157]).      

Claim 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Kiyama et al., U.S. 2020/0042306 (hereinafter Kiyama). 
 In regards to claims 1, and 2, the rejections above are incorporated accordingly.
   In regards to claim 6, Izumi doesn’t explicitly teach:
when the drive state represents that the moving object is in drive and the information represents that the moving object is not normally drivable during the program rewriting onto the target electric device, the processor controls the target electronic device to wait to perform the program rewriting until the drive state represents that the moving object is in drive stoppage.
However, Kiyama teaches such use: (p. 10, [0136], see then, when the vehicle 20 receives (accepts) the command, transmitted in step S316, to start the installation (in step S309), the campaign confirming section 212 of the vehicle 20 transitions to a standby state to wait for the start of the installation of the update software until the engine is stopped (OFF state)) and (p. 13, [0182], see it is possible to suppress a time period for waiting for the completion of download by downloading software during test traveling and to quickly start the installation of next software upon the stop of a test vehicle (or upon the stop of an engine of the test vehicle)).
Izumi and Kiyama are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Kiyama before him or her, to modify the system of Izumi to include the teachings of Kiyama, as a software distribution system, and accordingly it 

   In regards to claim 17, Izumi doesn’t explicitly teach:
the program rewriting is performed only during when the drive state of the moving object is indicated as being stopped.
However, Kiyama teaches such use: (p. 10, [0136], see then, when the vehicle 20 receives (accepts) the command, transmitted in step S316, to start the installation (in step S309), the campaign confirming section 212 of the vehicle 20 transitions to a standby state to wait for the start of the installation of the update software until the engine is stopped (OFF state)) and (p. 13, [0182], see it is possible to suppress a time period for waiting for the completion of download by downloading software during test traveling and to quickly start the installation of next software upon the stop of a test vehicle (or upon the stop of an engine of the test vehicle)).
Izumi and Kiyama are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Kiyama before him or her, to modify the system of Izumi to include the teachings of Kiyama, as a software distribution system, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, 

   In regards to claim 18, Izumi doesn’t explicitly teach:
the processor is configured to wait to perform the program rewriting when the drive state indicates that the moving object is traveling
However, Kiyama teaches such use: (p. 10, [0136], see Then, when the vehicle 20 receives (accepts) the command, transmitted in step S316, to start the installation (in step S309), the campaign confirming section 212 of the vehicle 20 transitions to a standby state to wait for the start of the installation of the update software until the engine is stopped (OFF state)) and (p. 13, [0182], see it is possible to suppress a time period for waiting for the completion of download by downloading software during test traveling and to quickly start the installation of next software upon the stop of a test vehicle (or upon the stop of an engine of the test vehicle)).
Izumi and Kiyama are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Kiyama before him or her, to modify the system of Izumi to include the teachings of Kiyama, as a software distribution system, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, because that would provide Izumi with the ability to rewrite a vehicle software, as suggested by Kiyama (p. 10, [0136], p. 15, [[0209]).      


14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Izumi in view of Tuukkanen, US 2016/0364224. 
In regards to claim 1, the rejections above are incorporated respectively.
   In regards to claim 19, Izumi doesn’t explicitly teach:
the drive state of the moving object is restrained from being switched to traveling while the program rewriting is performed.
However, Tuukkanen teaches such use: (p. 1, [0001], see over the air (OTA) updates generally require stable connectivity and data subscriptions for the vehicle, which often prevents driving during the update process.  Some navigation systems may be updated via a universal serial bus (USB) drive or a digital video disc (DVD).  However, this approach requires user interaction and does not consider the available upload/installation time.  In addition, during some OTA downloads, the vehicle cannot be moving). 
Izumi and Tuukkanen are analogous art because they are from the same field of endeavor, software updating.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Izumi and Tuukkanen before him or her, to modify the system of Izumi to include the teachings of Tuukkanen, as a software update method for embedded vehicle systems, and accordingly it would enhance the system of Izumi, which is focused on updating a control program, because that would provide Izumi with the 

Conclusion
15.	Examiner, in light of the above submission maintains the previous rejections, and any new ground(s) of rejection is necessitated by Applicant’s amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193